Exhibit 10.1

 

SYNOPSYS, INC.

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT ( “Agreement”) is made and entered into as of
______________, ________ by and between SYNOPSYS, INC., a Delaware corporation
(the “Company”), and ___________________________ (“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee performs a valuable service to the Company in his or her
capacity as a director of the Company;

 

WHEREAS, the stockholders of the Company have adopted bylaws (the “Bylaws”)
providing for the indemnification of the officers, directors, employees and
other agents of the Company, including persons serving at the request of the
Company in such capacities with other companies or enterprises, to the maximum
extent authorized by the Delaware General Company Law, as amended (the “Code”);

 

WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Company and the members of its Board of Directors,
officers, employees and other agents with respect to indemnification of such
persons; and

 

WHEREAS, in order to induce Indemnitee to continue to serve as a director of the
Company, the Company has determined and agreed to enter into this Agreement with
Indemnitee.

 

NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
after the date hereof, and for other good and valid consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1.             Services to the Company.  Indemnitee will serve as a director of
the Company or as a director, officer or other fiduciary of a Subsidiary of the
Company (including any employee benefit plan of the Company) (as defined below)
faithfully and to the best of his or her ability so long as he or she is duly
elected and qualified in accordance with the provisions of the Bylaws or other
applicable charter documents of the Company or such Subsidiary; provided,
however, that Indemnitee may at any time and for any reason resign from such
position (subject to any contractual obligation that Indemnitee may have assumed
apart from this Agreement). For purposes of this Agreement, “Subsidiary” means
any corporation of which more than 50% of the outstanding voting securities are
owned directly or indirectly by the Company, by the Company and one or more
other subsidiaries, or by one or more other subsidiaries.

 

2.             Indemnification of Indemnitee.   The Company hereby agrees to
hold harmless and indemnify Indemnitee to the fullest extent authorized or
permitted by the provisions of the Bylaws and the Code, as the same may be
amended from time to time (but, only to the extent that such amendment permits
the Company to provide broader indemnification rights than the Bylaws or the
Code permitted prior to adoption of such amendment).

 

3.             Additional Indemnity.  In addition to and not in limitation of
the indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Company hereby further agrees to
hold harmless and indemnify Indemnitee:

 

1

--------------------------------------------------------------------------------


 

(a)           against any and all expenses (including attorneys’ fees), witness
fees, damages, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee and any other amounts that Indemnitee becomes
legally obligated to pay because of any claim or claims made against or by him
or her in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative (including an action by or in the right of the Company) to which
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that Indemnitee is, was or at any time becomes a
director, officer, employee or other agent of Company or a Subsidiary, or is or
was serving or at any time serves at the request of the Company as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise; and

 

(b)           otherwise to the fullest extent as may be provided to Indemnitee
by the Company under the non-exclusivity provisions of the Code and the Bylaws.

 

4.             Limitations on Additional Indemnity.  No indemnity pursuant to
Section 3 hereof shall be paid by the Company:

 

(a)           in respect to remuneration paid to Indemnitee if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of law;

 

(b)           on account of any claim against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state
or local statutory law;

 

(c)           on account of Indemnitee’s conduct that is established by a final
judgment as knowingly fraudulent or deliberately dishonest or that constituted
willful misconduct;

 

(d)           on account of Indemnitee’s conduct that is established by a final
judgment as constituting a breach of Indemnitee’s duty of loyalty to the Company
or resulting in any personal profit or advantage to which Indemnitee was not
legally entitled;

 

(e)           for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under any valid and enforceable non-Company
indemnity clause, bylaw or agreement, except in respect of any excess beyond
payment under such insurance, clause, bylaw or agreement;

 

(f)            if indemnification is not lawful (and, in this respect, both the
Company and Indemnitee have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication);

 

(g)           if the action, suit or proceeding with respect to which a claim
for indemnity hereunder is made arose from or is based upon any of the
following:

 

(i)            any solicitation of proxies by Indemnitee, or by a group of which
he or she was or became a member consisting of two or more persons that had
agreed (whether formally or informally and whether or not in writing) to act
together for the purpose of soliciting proxies, in opposition to any
solicitation of proxies approved by the Board of Directors; or

 

2

--------------------------------------------------------------------------------


 

(ii)           any activities by Indemnitee that constitute a breach of or
default under any agreement between Indemnitee and the Company; or

 

(h)           in connection with any proceeding (or part thereof) initiated by
Indemnitee, or any proceeding by Indemnitee against the Company or any
Subsidiary or the directors, officers, employees or other agents of the Company
or any Subsidiary, including, but not limited to, an action described under
Section 8(c)(ii) herein, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Company, (iii) such indemnification is provided by the Company, in its
sole discretion, pursuant to the powers vested in the Company under the Code, or
(iv) the proceeding is initiated pursuant to Section 9 hereof.

 

5.             Contribution.  If the indemnification provided in Sections 2 and
3 hereof is unavailable by reason of a court decision described in
Section 4(f) hereof based on grounds other than any of those set forth in
Sections 4(a), (b), (c), (d), (e), (g) or (h) hereof, then in respect of any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and Indemnitee on the other hand from the transaction from which such
action, suit or proceeding arose, and (ii) the relative fault of the Company on
the one hand and of Indemnitee on the other in connection with the events which
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of Indemnitee on the other shall be determined by reference
to, among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such expenses, judgments, fines or settlement amounts.  The Company agrees that
it would not be just and equitable if contribution pursuant to this Section 6
were determined by pro rata allocation or any other method of allocation, which
does not take account of the foregoing equitable considerations.

 

6.             Notification and Defense of Claim.  Not later than thirty (30)
days after receipt by Indemnitee of notice of the commencement of any action,
suit or proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but Indemnitee’s omission so to notify the Company will not relieve the
Company from any liability which the Company may have to Indemnitee otherwise
than under this Agreement.  With respect to any such action, suit or proceeding
as to which Indemnitee notifies the Company of the commencement thereof:

 

(a)           the Company will be entitled to participate therein at its own
expense;

 

(b)           except as otherwise provided below, the Company may, at its option
and jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee.  After notice from the Company to Indemnitee of its
election to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof except for
reasonable costs of investigation or otherwise as provided below.  Indemnitee
shall have the right to employ separate counsel in such action, suit or
proceeding but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i)  the employment of counsel by Indemnitee has been
authorized by the Company, (ii)  Indemnitee shall have reasonably concluded, and
so notified the Company, that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or
(iii)  the Company shall not in fact have employed counsel to assume the defense
of such action, in each of which cases the fees and expenses of Indemnitee’s
separate counsel shall be at the expense of the Company.  The Company shall not
be entitled to assume the defense of any action, suit or proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in clause (ii) above; and

 

3

--------------------------------------------------------------------------------


 

(c)           the Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent.  The Company shall be permitted to settle any
action except that it shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent.

 

7.             Advancement and Repayment of Expenses.

 

(a)           In the event that Indemnitee employs his or her own counsel
pursuant to Sections 7(b) above, the Company shall advance to Indemnitee, prior
to any final disposition of any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit or proceeding within ten
(10) days after receiving from Indemnitee copies of invoices presented to
Indemnitee for such expenses.

 

(b)           Indemnitee agrees that Indemnitee will reimburse the Company for
all reasonable expenses paid by the Company in investigating or defending any
civil or criminal action, suit or proceeding against Indemnitee in the event and
only to the extent it shall be ultimately determined by a final judicial
decision (from which there is no right of appeal) that Indemnitee is not
entitled, under the provisions of the Code, the Bylaws, this Agreement or
otherwise, to be indemnified by the Company for such expenses.

 

(c)           Notwithstanding the foregoing, the Company shall not be required
to advance such expenses to Indemnitee in respect of any action arising from or
based upon any of the matters set forth in subsection (h) of Section 4 or if
Indemnitee (i) commences any action, suit or proceeding as a plaintiff unless
such advance is specifically approved by a majority of the Board of Directors or
(ii) is a party to an action, suit or proceeding brought by the Company and
approved by a majority of the Board which alleges willful misappropriation of
corporate assets by Indemnitee, disclosure of confidential information in
violation of Indemnitee’s fiduciary or contractual obligations to the Company,
or any other willful and deliberate breach in bad faith of Indemnitee’s duty to
the Company or its shareholders.

 

8.             Enforcement.  Any right to indemnification or advances granted by
this Agreement to Indemnitee shall be enforceable by or on behalf of Indemnitee
in any court of competent jurisdiction if (i) the claim for indemnification or
advances is denied, in whole or in part, or (ii) no disposition of such claim is
made within ninety (90) days of request therefor.  Indemnitee, in such
enforcement action, if successful in whole or in part, shall be entitled to be
paid also the expense of prosecuting his or her claim.  It shall be a defense to
any action for which a claim for indemnification is made under Sections 2 and 3
hereof (other than an action brought to enforce a claim for expenses pursuant to
Section 8 hereof, provided that the required undertaking has been tendered to
the Company) that Indemnitee is not entitled to indemnification because of the
limitations set forth in Section 4 hereof.  Neither the failure of the Company
(including its Board of Directors or its stockholders) to have made a
determination prior to the commencement of such enforcement action that
indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors or its
stockholders) that such indemnification is improper shall be a defense to the
action or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement or otherwise.

 

4

--------------------------------------------------------------------------------


 

9.             Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

10.          Continuation of Obligations.  All agreements and obligations of the
Company contained herein shall commence upon the date that Indemnitee first
became a member of the Board of Directors or an officer, employee or agent of
the Company or any Subsidiary, as the case may be, and shall continue during the
period Indemnitee is a director, officer, employee or agent of the Company or
any Subsidiary (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Indemnitee was a director,
officer, employee or agent of the Company or any Subsidiary or serving in any
other capacity referred to herein.

 

11.          Non-Exclusivity of Rights.  The rights conferred on Indemnitee by
this Agreement shall not be exclusive of any other right which Indemnitee may
have or hereafter acquire under any statute, provision of the Company’s
Certificate of Incorporation or Bylaws, agreement, vote of stockholders or
directors, or otherwise, both as to action in his or her official capacity and
as to action in another capacity while holding office; provided, however, that
this Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and that any such prior
indemnification agreement shall be terminated upon the execution of this
Agreement.

 

12.          Separability.  Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.  Furthermore, if this Agreement
shall be invalidated in its entirety on any ground, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent provided by the Bylaws,
the Code or any other applicable law.

 

13.          Governing Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.

 

14.          Binding Effect.   This Agreement shall be binding upon Indemnitee
and upon the Company, its successors and assigns, and shall inure to the benefit
of Indemnitee, his or her heirs, personal representatives and assigns and to the
benefit of the Company, its successors and assigns.

 

15.          Amendment and Termination.  No amendment, modification, termination
or  cancellation of this Agreement shall be effective unless it is in writing
and is signed by both parties hereto.

 

16.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement.  Only
one such counterpart need be produced to evidence the existence of this
Agreement.

 

17.          Headings.  The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

 

5

--------------------------------------------------------------------------------


 

18.          Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) upon delivery if delivered by hand to the party to whom such communication
was directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:

 

(a)           If to Indemnitee, at the address indicated on the signature
page hereof.

 

(b)           If to the Company, to:

 

Vice President and General Counsel

Synopsys, Inc.

700 East Middlefield Road

Building C

Mountain View, CA 94043-4033

 

or to such other address as may have been furnished to Indemnitee by the
Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

 

SYNOPSYS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

6

--------------------------------------------------------------------------------